EXHIBIT 10.1
 
 
 


SECURITIES PURCHASE AGREEMENT
 
[logo.jpg]


165 South Union Boulevard
Union Tower, Suite 360
Lakewood, Colorado 80228
(720) 627-5641


February__, 2015




TO:         _____________________________
_____________________________
_____________________________


The undersigned, Empire Petroleum Corporation, a Delaware corporation (the
“Company”), hereby agrees with you as follows, effective as of the date above
written:


1.            Authorization and Sale of the Securities.


1.1           Authorization.  The Company represents that it has authorized the
issuance to you pursuant to the terms and conditions hereof of:


(a)  
___________ shares of its common stock, par value $0.001 per share (the “Common
Stock”); and



(b)  
a warrant (the “Warrant”) to purchase _____________ shares of the Company’s
Common Stock (“Warrant Shares”) in accordance with the terms set forth in the
form of the Common Share Warrant Certificate attached hereto as Exhibit A.



The shares of Common Stock and Warrant to be purchased pursuant to the terms of
this Agreement are collectively referred to herein as the “Securities”.


1.2           Sale.  Subject to the terms and conditions hereof, on the Purchase
Date (as defined Section 2 below), the Company shall issue and sell to you and
you shall purchase from the Company, the Securities for an aggregate purchase
price of $ ___________ (the “Purchase Price”).












 
 

--------------------------------------------------------------------------------

 
2.             Payment of Purchase Price; Delivery.


Upon the execution of this Agreement, you shall deliver to the Company wire
funds or a check payable to the Company in the amount of the Purchase
Price.  Upon receipt of the Purchase Price rom you (the “Purchase Date”), the
Company shall promptly issue and deliver to you the Securities.


Empire Petroleum Corporation


Wells Fargo Bank, N.A
Colorado


Routing Number:  102000076
Account Number:  7895657760


Incoming Wiring Information:
Domestic:  121000248
International:  WFBIUS6S




3.            Representations and Warranties of the Company.


The Company hereby represents and warrants to you as follows:


3.1           Organization and Standing; Articles and Bylaws.  The Company is a
corporation duly organized and existing under, and by virtue of, the laws of the
State of Delaware and is in good standing under such laws.  The Company is
qualified, licensed or domesticated as a foreign corporation in all
jurisdictions where the nature of its business conducted or the character of its
properties owned or leased makes such qualification, licensing or domestication
necessary at this time except in those jurisdictions where the failure to be so
qualified or licensed and in good standing does not and will not have a
materially adverse effect on the Company, the conduct of its business or the
ownership or operation of its properties.  The Company’s Certificate of
Incorporation, as amended, and Bylaws, which have been filed as attachments to
the Company reports it files with Securities and Exchange Commission, are true,
correct and complete, and contain all amendments through the date of this
Agreement (the “SEC”).


3.2           Corporate Power.  The Company has the requisite corporate power to
own and operate its properties and assets, and to carry on its business as
presently conducted and as proposed to be conducted.  The Company has now, and
will have at the Purchase Date, all requisite legal and corporate power to enter
into this Agreement, to sell the Securities hereunder, and to carry out and
perform its obligations under the terms of this Agreement.


3.3           Capitalization.  The authorized capital stock of the Company
consists of 150,000,000 shares of common stock, par value $0.001 per
share.  There are issued and outstanding approximately 7,630,609 shares of
common stock.  The issued and outstanding shares of common stock are fully paid
and nonassessable.  Except as disclosed in the Disclosure Materials (as defined
in Section 4.1 below), there are no outstanding options, warrants or other
rights, including preemptive rights, entitling the holder thereof to purchase or
acquire shares of common stock of the Company.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
3.4           Authorization.


(a)           All corporate action on the part of the Company, its officers,
directors and shareholders necessary for the sale and issuance of the Common
Stock pursuant hereto and the performance of the Company’s obligations hereunder
has been taken or will be taken prior to the Purchase Date.  This Agreement is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general application
affecting enforcement of creditors’ rights, and except as limited by application
of legal principles affecting the availability of equitable remedies.


(b)           The Securities, when issued in compliance with the provisions of
this Agreement, will be validly issued, fully paid and nonassessable, and will
be free of any liens or encumbrances; provided, however, that such Securities
and the Warrant Shares will be subject to restrictions on transfer under state
and/or Federal securities laws, and as may be required by future changes in such
laws.


(c)           No shareholder of the Company has any right of first refusal or
any preemptive rights in connection with the issuance of the Securities or of
any other capital stock of the Company.


3.5           Compliance with Instruments.  The Company is not in violation of
any terms of its Certificate of Incorporation, as amended, or Bylaws, or, to the
knowledge of the Company, any judgment, decree or order applicable to it.  The
execution, delivery and performance by the Company of this Agreement, and the
issuance and sale of the Securities pursuant hereto, will not result in any such
violation or be in conflict with or constitute a default under any such term, or
cause the acceleration of maturity of any loan or material obligation to which
the Company is a party or by which it is bound or with respect to which it is an
obligor or guarantor, or result in the creation or imposition of any material
lien, claim, charge, restriction, equity or encumbrance of any kind whatsoever
upon, or, to the knowledge of the Company, give to any other person any interest
or right (including any right of termination or cancellation) in or with respect
to any of the material properties, assets, business or agreements of the
Company.


3.6           Litigation, etc.  There are no actions, proceedings or, to the
knowledge of the Company, investigations pending which might result in any
material adverse change in the business, prospects, conditions, affairs or
operations of the Company or in any of its properties or assets, or in any
impairment of the right or ability of the Company to carry on its business as
proposed to be conducted, or in any material liability on the part of the
Company, or which question the validity of this Agreement or any action taken or
to be taken in connection herewith.


3.7           Governmental Consent, etc.  Except as may be required in
connection with any filings required under the Federal securities laws and/or
the securities laws of any state due to the offer and sale of the Securities
pursuant to this Agreement, no consent, approval or authorization of, or
designation, declaration or filing with, any governmental unit is required on
the part of the Company in connection with the valid execution and delivery of
this Agreement, or the offer, sale or issuance of the Securities or the
consummation of any other transaction contemplated hereby.
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
3.8           Securities Registration and Filings.  The outstanding shares of
the Company’s Securities are registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The Company
has filed all reports required by Section 13 or 15(d) of the Exchange Act during
the last two fiscal years.  All of such reports were, at the time they were
filed, complete and accurate in all material respects and did not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.


4.            Representations and Warranties of Purchaser and Restrictions on
Transfer Imposed by the Securities Act.


4.1           Representations and Warranties by Purchaser.  You represent and
warrant to the Company as follows:


(a)           You have reviewed the following copies of the Company’s (all of
which is collectively referred to as the “Disclosure Materials”):


(i)            Current Report on Form 8-K filed 1/21/15 located at
https://www.sec.gov/Archives/edgar/data/887396/000107261314000498/form8k_17737.htm


(ii)           Information Statement on Schedule 14f-1 filed 1/5/15 located at
https://www.sec.gov/Archives/edgar/data/887396/000107261314000500/sc14f1_17737b.htm;


(iii)          Current Report on Form 8-K filed 12/30/14 located at
https://www.sec.gov/Archives/edgar/data/887396/000107261314000498/form8k_17737.htm


(iv)          Quarterly Report on Form 10-Q for quarter ended 9/30/14 located at
https://www.sec.gov/Archives/edgar/data/887396/000088739614000006/form10q-092014.htm;


(v)           Quarterly Report on Form 10-Q for quarter ended 6/30/14 located at
https://www.sec.gov/Archives/edgar/data/887396/000088739614000004/form8k-06272014.htm


(vi)          Current Report on Form 8-K filed 6/27/14 located at
https://www.sec.gov/Archives/edgar/data/887396/000088739614000004/form8k-06272014.htm


(vii)         Quarterly Report on Form 10-Q for quarter ended 3/31/14 located at
https://www.sec.gov/Archives/edgar/data/887396/000088739614000003/form10q32014.htm


(viii)        Current Report on Form 8-K filed 3/4/14 located at
https://www.sec.gov/Archives/edgar/data/887396/000088739614000002/form8k342014.htm


(ix)           Annual Report on Form 10-K for year ended 12/ 31/13 located at
https://www.sec.gov/Archives/edgar/data/887396/000088739614000001/form10k12312013.htm;


(x)           Supplement to Disclosure Materials dated February 2, 2015, which
was provided to you via a separate letter.


You have also reviewed the Company’s Certificate of Incorporation, as amended,
and Bylaws.


(b)           You are experienced in evaluating and investing in companies such
as the Company.  Further, you understand that the Securities purchased hereby is
of a highly speculative nature and could result in the loss of your entire
investment.


 
4

--------------------------------------------------------------------------------

 
(c)           You have been furnished by the Company with all information
requested concerning the proposed operations, affairs and current financial
condition of the Company.  Such information and access have been available to
the extent you consider necessary and advisable in making an intelligent
investment decision.  In addition, you have received and reviewed copies of the
Disclosure Materials and have had the opportunity to discuss the Company’s
business, management and financial affairs with its Chief Executive
Officer.  You understand that such discussions, as well as the Disclosure
Materials and any other written information issued by the Company, were intended
to describe certain aspects of the Company’s business and prospects which it
believes to be material but were not necessarily a thorough or exhaustive
description.


(d)           The Securities to be acquired by you will be acquired, solely for
your account, for investment purposes only and not with a view to the resale or
distribution thereof, are not being purchased for subdivision or
fractionalization thereof, and you have no contract, undertaking, agreement or
arrangement with any person to sell or transfer such Securities to any person
and do not intend to enter into such contract or arrangement.


(e)           You understand that the Securities have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), nor are they
registered or qualified under the blue sky or securities laws of any state, by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act pursuant to Sections 3(b)
or 4(2) of the Securities Act and available exemptions from the registration
requirements of any applicable state securities laws.  You further understand
that the Securities must be held by you indefinitely and you must therefore bear
the economic risk of such investment indefinitely, unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
registration.


(f)           You have the full right, power and authority to enter into and
perform this Agreement, and this Agreement constitutes a legal, valid and
binding obligation upon you, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting
enforcement of creditors’ rights, and except as limited by application of legal
principles affecting the availability of equitable remedies.








 
 
 
 

 




















 
5

--------------------------------------------------------------------------------

 
(g)           You are able to bear the full economic risk of your investment in
the Securities, including the risk of a total loss of your investment in
connection therewith.  You are an accredited investor as that term is defined in
Rule 501(a) of Regulation D promulgated by the SEC.


By initialing one of the categories below, the undersigned represents and
warrants that the undersigned comes within the category so initialed and has
truthfully set forth the factual basis or reason the undersigned comes within
that category.  ALL INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT
STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish any additional
information which the Company deems necessary in order to verify the answers set
forth below.


 
Category I
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the undersigned's spouse,
presently exceeds U.S. $1,000,000.

 
 
Explanation.  In calculation of net worth the undersigned may not include equity
in  the undersigned’s primary residence, however the undersigned can include
equity in all other real estate. The calculation of net worth may also include
the undersigned’s personal property, cash, short term investments, stocks and
securities.  Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.  Any debt
that secures the undersigned’s primary residence can be excluded from
liabilities in calculating the undersigned’s net worth, as long as the debt does
not exceed the fair market value of the property (except that if the amount of
such debt outstanding at the time of the undersigned’s purchase of the Shares
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability).  If, however, the amount of the debt exceeds the fair
market value of the primary residence and the mortgagee or other lender has
recourse to the undersigned personally for any deficiency, that excess liability
should be deducted from the undersigned's net worth.

 
 
Category II
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of U.S. $200,000 in each of the two most recent
years, or joint income with the undersigned's spouse in excess of $300,000 in
each of the two most recent years, and has a reasonable expectation of reaching
the same income level in the current year.

 
 
Category III
The undersigned otherwise meets the definition of “Accredited Investors” as
defined in Section 230.501(a) of the Act.



(h)           You were not offered the Securities by means of general
solicitations, publicly disseminated advertisements or sales literature.




 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
4.2           Legends.  The instrument representing the Securities and the
Warrant Shares shall be endorsed with the legend set forth below:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES ACT.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE COMPANY SHALL HAVE BEEN FURNISHED AN OPINION OF COUNSEL, SATISFACTORY
TO COUNSEL FOR THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER ANY OF SUCH
ACTS.


In addition, the instrument representing the Securities and the Warrant Shares
shall be endorsed with any other legend required by any state securities
laws.  The Company need not register a transfer of legended Securities and the
Warrant Shares, and may also instruct its transfer agent not to register the
transfer of the Securities and the Warrant Shares, unless one of the conditions
specified in each of the foregoing legends is satisfied.


5.            Indemnification by Purchaser.


You acknowledge and understand that the Company has agreed to offer and sell the
Securities to you based upon the representations and warranties made by you in
this Agreement, and you hereby agree to indemnify the Company and to hold the
Company and its incorporators, officers, directors and professional advisors
harmless against all liability, costs or expenses (including attorneys’ fees)
arising by reason of or in connection with any misrepresentation or any breach
of such representations and warranties by you, or arising as a result of the
sale or distribution of any Securities by you in violation of the Securities Act
or other applicable law.


6.            Miscellaneous.


6.1           Successors and Assigns.  All the provisions of this Agreement by
or for the benefit of the parties shall bind and inure to the benefit of
respective successors and permitted assigns of each party.


6.2           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by first class mail,
postage prepaid, addressed (a) if to you, at your address set forth on the first
page hereof, or at such other address as you shall have furnished to the Company
in writing, or (b) if to the Company, at its address set forth on the first page
hereof, or at such other address as the Company shall have furnished to you in
writing in accordance with this Section 6.2.


6.3           Waivers; Amendments.  Any provision of this Agreement may be
amended or modified with (but only with) the written consent of the Company and
you.  Any amendment, modification or waiver effected in compliance with this
Section 6.3 shall be binding upon the Company and you.  No failure or delay of
the Company or you in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereon or the exercise of any
other right or power.  The rights and remedies of the Company and you hereunder
are cumulative and not exclusive of any rights or remedies which each would
otherwise have.
 
 

 
 
7

--------------------------------------------------------------------------------

 
6.4           Separability.  In case any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


6.5           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the state of Oklahoma without regard to principles
of conflicts of law, except as otherwise required by mandatory provisions of
law.


6.6           Section Headings.  The section headings used herein are for
convenience of reference only and shall not be construed in any way to affect
the interpretation of any provisions of this Agreement.


6.7           Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties hereto with regard to the subjects hereof and
thereof.


6.8           Finder’s Fees.  You represent and warrant to the Company that no
finder or broker has been retained by you in connection with the transactions
contemplated by this Agreement and you hereby agree to indemnify and to hold the
Company and its respective officers, directors and controlling persons, harmless
of and from any liability for any commission or compensation in the nature of a
finder’s fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which you, or any
of your employees or representatives, are responsible.  The Company hereby
agrees to indemnify and to hold you, and your respective officers, directors and
controlling persons, harmless of and from any liability for any commission or
compensation in the nature of a finder’s fee to any broker or other person or
firm (and the costs and expenses of defending against such liability or asserted
liability) for which it, or any of its employees or representatives, are
responsible.


6.9           Other Documents.  The parties to this Agreement shall in good
faith execute such other and further instruments, assignments or documents as
may be necessary or advisable to carry out the transactions contemplated by this
Agreement.


6.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument, and which shall become effective when there
exist copies signed by the Company and by you.


[Signatures on Next Page]


 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives effective as of the date set forth on the
first page hereof.


EMPIRE PETROLEUM CORPORATION






By: _______________________________________                                                                          
      J.C. Whorton, Jr., Chief Executive Officer




By:_______________________________________
      Michael R. Morrisett, President






Accepted and agreed to this ______ day of _____________, 2015.




BUYER




By:  ______________________________________    
  
Name:_____________________________________
 
Title: _____________________________________








































 
 
9

--------------------------------------------------------------------------------

 
EXHIBIT A
 


 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES ACT. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS (I) THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACT, OR
(II) THE COMPANY SHALL HAVE BEEN FURNISHED AN OPINION OF COUNSEL, SATISFACTORY
TO COUNSEL FOR THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER ANY OF SUCH
ACTS.
 
No. _____ ________, 2015
 
EMPIRE PETROLEUM CORPORATION
 
COMMON SHARE WARRANT CERTIFICATE
 
Warrant to Purchase_________Common Shares
 
Expiring February 28, 2017
 
THIS CERTIFIES THAT _______________________(the "Warrant Holder"), in
consideration for entering into that certain Securities Purchase Agreement dated
as of February 2, 2015 ("Purchase Agreement"), by and between the Warrant Holder
and Empire Petroleum Corporation, a Delaware corporation (the "Company"), at any
time following the date hereof, on any Business Day on or prior to 5:00 p.m.,
Pacific Time, on the Expiration Date (as defined in
 
Section 1 below), is entitled to subscribe for and purchase from the Company, up
to ________ Common Shares (as defined in Section 1 below) at a price per Common
Share equal to the Exercise Price (as defined in Section 1 below); provided,
however, that the number of Common Shares issuable upon any exercise of this
Warrant (as defined in Section 1 below) shall be adjusted and readjusted from
time to time in accordance with Section 4 below.
 
1. Certain Definitions.
 
The following terms, as used herein, have the following meanings:
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.
 
"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
 
"Commission" means the Securities and Exchange Commission.
 
"Common Share(s)" means the Company's currently authorized class of Common
Stock, par value $0.001.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. Reference to a
particular section of the Exchange Act shall include a reference to the
comparable section, if any, of any such successor Federal statute.
 
"Exercise Price" means $0.25 with respect to up to ___________Warrant Shares.
 
"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
 
10

--------------------------------------------------------------------------------

 
"Securities Act" means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. Reference to a particular section of
the Securities Act shall include a reference to the comparable section, if any,
of any such successor Federal statute.
 
"Warrant" means the rights granted to the Warrant Holder pursuant to this
Warrant Certificate.
 
"Warrant Certificate" means this Common Share Warrant Certificate.
 
"Warrant Share(s)" means the _______________Common Shares issued or issuable
upon exercise of this Warrant, as adjusted from time to time pursuant to Section
4.
 
2. Vesting and Exercise.
 
2.1 Vesting. The Warrant and the Warrant Shares shall immediately vest upon the
execution of this Warrant Certificate.
 
2.2 Exercise of Warrant.
 
(a) The Warrant Holder may exercise this Warrant by delivering to the Company a
duly executed notice (a "Notice of Exercise") in the form of Annex A attached
hereto, at the election of the Warrant Holder, in which the Warrant Holder shall
receive from the Company the number of Warrant Shares as to which this Warrant
is being exercised and shall pay to the Company the Exercise Price for each such
Warrant Share by check payable to the order of the Company in an amount equal to
the product of: (a) the Exercise Price times (b) the number of Warrant Shares as
to which the Warrant is being exercised.
 
(b) As soon as practicable, but not later than five (5) Business Days after the
Company shall have received such Notice of Exercise and payment, the Company
shall execute and deliver or cause to be executed and delivered, in accordance
with such Notice of Exercise, a certificate or certificates representing the
number of Common Shares specified in such Notice of Exercise, issued in the name
of the Warrant Holder. This Warrant shall be deemed to have been exercised and
such share certificate or certificates shall be deemed to have been issued, and
such Warrant Holder shall be deemed for all purposes to have become a holder of
record of Common Shares, as of the date that such Notice of Exercise and payment
shall have been received by the Company.
 
(c) The Warrant Holder shall surrender this Warrant Certificate to the Company
when it delivers the Notice of Exercise, and in the event of a partial exercise
of the Warrant, the Company shall execute and deliver to the Warrant Holder, at
the time the Company delivers the share certificate or certificates issued
pursuant to such Notice of Exercise, a new Warrant Certificate for the
unexercised portion of this Warrant Certificate, but in all other respects
identical to this Warrant Certificate.
 
(d) The Company shall pay all expenses, taxes and other charges payable in
connection with the preparation, issuance and delivery of certificates for the
Warrant Shares and a new Warrant Certificate, if any, except that if the
certificates for the Warrant Shares or the new Warrant Certificate, if any, are
to be registered in a name or names other than the name of the Warrant Holder,
funds sufficient to pay all transfer taxes payable as a result of such transfer
shall be paid by the Warrant Holder at the time of its delivery of the Notice of
Exercise or promptly upon receipt of a written request by the Company for
payment.
 
(e) No fractional Common Shares will be issued in connection with any exercise
of the Warrant, and any fractional Common Share (resulting from any adjustment
pursuant to Section 4 or otherwise) in the aggregate number of Common Shares
being purchased upon any exercise of the Warrant shall be eliminated.
 
 
 
11

--------------------------------------------------------------------------------

 
 
3. Validity of Warrant and Issuance of Common Shares.
 
The Company represents and warrants that this Warrant has been duly authorized
and is validly issued. The Company further represents and warrants that on the
date hereof it has duly authorized and reserved, and the Company hereby agrees
that it will at all times until the Expiration Date have duly authorized and
reserved, such number of Common Shares as will be sufficient to permit the
exercise in full of the Warrant, and that all such Common Shares are and will be
duly authorized and, when issued upon exercise of the Warrant, will be validly
issued, fully paid and nonassessable, and free and clear of all security
interests, claims, liens, equities and other encumbrances.
 
4. Adjustment Provisions.
 
The number of Warrant Shares that may be purchased upon any exercise of the
Warrant, shall be subject to change or adjustment as follows:
 
4.1 Common Share Reorganization. If the Company shall subdivide its outstanding
Common Shares into a greater number of shares, by way of share split, share
dividend or otherwise, or consolidate its outstanding Common Shares into a
smaller number of shares (any such event being herein called a "Common Share
Reorganization"), then (a) the definition of Exercise Price shall be adjusted,
effective immediately after the effective date of such Common Share
Reorganization, so that each amount contained in the definition of the Exercise
Price is equal to such amount multiplied by a fraction, the numerator of which
shall be the number of Common Shares outstanding on such effective date before
giving effect to such Common Share Reorganization and the denominator of which
shall be the number of Common Shares outstanding after giving effect to such
Common Shares Reorganization, and (b) the number of Common Shares subject to
purchase upon exercise of this Warrant shall be adjusted, effective at such
time, to a number determined by multiplying the number of Common Shares subject
to purchase immediately before such Common Share Reorganization by a fraction,
the numerator of which shall be the number of shares outstanding after giving
effect to such Common Share Reorganization and the denominator of which shall be
the number of Common Shares outstanding immediately before giving effect to such
Common Share Reorganization.
 
4.2 Capital Reorganization. If there shall be any consolidation or merger to
which the Company is a party, other than a consolidation or a merger of which
the Company is the continuing corporation and that does not result in any
reclassification of, or change (other than a Common Share Reorganization) in,
outstanding Common Shares, or any sale or conveyance of the property of the
Company as an entirety or substantially as an entirety, or any recapitalization
of the Company (any such event being called a "Capital Reorganization"), then,
effective upon the effective date of such Capital Reorganization, the Warrant
Holder shall no longer have the right to purchase Common Shares, but shall have
instead the right to purchase, upon exercise of this Warrant, the kind and
amount of Common Shares and other securities and property (including cash) which
the Warrant Holder would have owned or have been entitled to receive pursuant to
such Capital Reorganization, if the Warrant had been exercised immediately prior
to the effective date of such Capital Reorganization.
 
4.3 Adjustment Rules.
 
(a) Any adjustments pursuant to this Section 4 shall be made successively
whenever any event referred to herein shall occur, except that, notwithstanding
any other provision of this Section 4, no adjustment shall be made to the number
of Warrant Shares to be delivered to the Warrant Holder (or to the Exercise
Price) if such adjustment represents less than one-percent (1%) of the number of
Warrant Shares previously required to be so delivered, but any lesser adjustment
shall be carried forward and shall be made at the time and together with the
next subsequent adjustment which together with any adjustments so carried
forward shall amount to one-percent (1%) or more of the number of Warrant Shares
to be so delivered.
 
 
12

--------------------------------------------------------------------------------

 
(b) If the Company shall take a record of the holders of its Common Shares for
any purpose referred to in this Section 4, then (i) such record date shall be
deemed to be the date of the issuance, sale, distribution or grant in question
and (ii) if the Company shall legally abandon such action prior to effecting
such action, no adjustment shall be made pursuant to this
 
Section 4 in respect of such action.
 
(c) As a condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 4, the Company shall take any action which
may be necessary, including obtaining regulatory approvals or exemptions, in
order that the Company may thereafter validly and legally issue as fully paid
and nonassessable all Common Shares which the Warrant Holder is entitled to
receive upon exercise of this Warrant.
 
5. Transfer of Warrant.
 
5.1 No Transfer Without the Consent of the Company. This Warrant is personal to
the Warrant Holder and this Warrant Certificate and the rights of the Warrant
Holder hereunder may not be sold, assigned, transferred or conveyed, in whole or
in part, except with the prior written consent of the Company.
 
5.2 Permitted Transfers. Upon transfer of the Warrant permitted under
 
Section 5.1 above, the Warrant Holder must deliver to the Company a duly
executed Warrant Assignment in the form of Annex B, attached hereto, with funds
sufficient to pay any transfer tax imposed in connection with such assignment.
Upon surrender of this Warrant to the Company, the Company shall execute and
deliver a new Warrant in the form of this Warrant, with appropriate changes to
reflect such assignment, in the name or names of the assignee or assignees
specified in the fully executed Warrant Assignment or other instrument of
assignment and, if the Warrant Holder's entire interest is not being transferred
or assigned, in the name of the Warrant Holder, and this Warrant shall promptly
be canceled. In connection with any transfer or exchange of this Warrant
permitted hereunder, the transferring Warrant Holder shall pay all costs and
expenses relating thereto, including, without limitation, all transfer taxes, if
any, and all reasonable expenses incurred by the Company (including legal fees
and expenses). Any new Warrant issued shall be dated the date hereof. The terms
"Warrant" and "Warrant Holder" as used herein include all Warrants into which
this Warrant (or any successor Warrant) may be exchanged or issued in connection
with the permitted transfer or assignment of this Warrant, any successor Warrant
and the holders of those Warrants, respectively.
 
6. Lost Mutilated or Missing Warrant Certificates.
 
Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant Certificate and, in the case of loss,
theft or destruction, upon receipt of indemnification satisfactory to the
Company, or, in the case of mutilation, upon surrender and cancellation of the
mutilated Warrant Certificate, the Company shall execute and deliver a new
Warrant Certificate of like tenor and representing the right to purchase the
same aggregate number of Warrant Shares. The recipient of any such Warrant
Certificate shall reimburse the Company for all reasonable expenses incidental
to the replacement of such lost, mutilated or missing Warrant Certificate.
 
7. Miscellaneous.
 
7.1 Successors and Assigns. All the provisions of this Warrant Certificate by or
for the benefit of the Company or the Warrant Holder shall bind and inure to the
benefit of their respective successors and permitted assigns.
 
7.2 Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the terms of the Purchase Agreement.
 
7.3 Waivers; Amendments. Any provision of this Warrant Certificate may be
amended or modified with (but only with) the written consent of the Company and
the Warrant Holder. Any amendment, modification or waiver effected in compliance
with this Section 7.3 shall be binding upon the Company and the Warrant Holder.
No failure or delay of the Company or the Warrant Holder in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereon or the exercise of any other right or power. The rights
and remedies of the Company and the Warrant Holder hereunder are cumulative and
not exclusive of any rights or remedies which each would otherwise have.
 
 
13

--------------------------------------------------------------------------------

 
7.4 No Rights as a Shareholder. The Warrant shall not entitle the Warrant
Holder, prior to the exercise of the Warrant, to any rights as a holder of
shares of the Company.
 
7.5 Separability. In case any one or more of the provisions contained in this
Warrant shall be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions, the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
7.6 Governing Law. This Warrant shall be construed and enforced in accordance
with the laws of the State of Oklahoma without regard to principles of conflicts
of law, except as otherwise required by mandatory provisions of law.
 
7.7 Section Headings. The section headings used herein are for convenience of
reference only and shall not be construed in any way to affect the
interpretation of any Provisions of the Warrant.
 
IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed and attested by its Chief Executive Officer, all as of the day and year
first above written.
 


 
EMPIRE PETROLEUM CORPORATION
 


 
By:___________________________________________
J.C. Whorton, Jr., Chief Executive Officer
 


 
By:___________________________________________
Michael R. Morrisett, President
 


 


 


 


 


 


 


 


 


 


 


 


 


 
 
14

--------------------------------------------------------------------------------

 
ANNEX A
 
Form of Notice of Exercise
 
Date: __________
 
To: Empire Petroleum Corporation
 
Reference is made to the Common Share Purchase Warrant dated ____________ issued
to the undersigned by Empire Petroleum Corporation. Terms defined therein are
used herein as therein defined.
 
The undersigned, pursuant to the provisions set forth in the Warrant
Certificate, hereby irrevocably elects and agrees to purchase the number of
Common Shares at the Exercise Price(s) set forth below, and makes payment
herewith by check payable to the order of the Company in an amount equal to
$________.
 
 

  Number of Warrant Shares   Applicable Exercise Price                          
     

 
 
 
If said number of shares is less than all of the shares purchasable hereunder,
the undersigned hereby requests that a new Warrant Certificate representing the
remaining balance of the Warrant Shares be issued to me.
 
The undersigned hereby represents that it is exercising the Warrant for its own
account for investment purposes and not with the view to any sale or
distribution and that the Warrant Holder will not offer, sell or otherwise
dispose of the Warrant or any underlying Warrant Shares in violation of
applicable securities laws.
 
By:________________________________________  Name:________________________________________
Title:_______________________________________
 
 
 
ANNEX B
 
Form of Warrant Assignment
 
Reference is made to the Common Share Purchase Warrant dated __________, issued
to the undersigned by Empire Petroleum Corporation. Terms defined therein are
used herein as therein defined.
 
FOR VALUE RECEIVED __________________ (the "Assignor") hereby sells, assigns and
transfers all of the rights of the Assignor as set forth in the Warrant
Certificate with respect to the number of Warrant Shares covered thereby as set
forth below, to the Assignee(s) as set forth below:
 
 

Name of Assignee   Address    Number of Applicable   Exercise Price of        
Warrant Shares   Warrant Shares                            

 
 
All notices to be given by the Company to the Assignor as Warrant Holder shall
be sent to the Assignee(s) at the above listed address(es), and, if the number
of Warrant Shares being hereby assigned is less than all of the Warrant Shares
covered by the Warrant Certificate held by the Assignor, then also to the
Assignor.
 
In accordance with Section 5 of the Warrant Certificate, the Assignor requests
that the Company execute and deliver a new Warrant Certificate or Warrant
Certificates in the name or names of the Assignee or Assignees, as is
appropriate, or, if the number of Warrant Shares being hereby assigned is less
than all of the Warrant Shares covered by the Warrant held by the Assignor, new
Warrant Certificates in the name or names of the Assignee or the Assignees, as
is appropriate, and in the name of the Assignor.
 
The undersigned represents that the Assignee has represented to the Assignor
that the Assignee or each Assignee, as is appropriate, is acquiring the Warrant
for its own account or the account of an Affiliate for investment purposes and
not with the view to sell or distribute, and that the Assignee or each Assignee,
as is appropriate, will not offer, sell or otherwise dispose of the Warrant or
the Warrant Shares except under circumstances as will not result in a violation
of applicable securities laws.
 
Dated:__________
 
By:__________________________________________
Name:________________________________________
Title:_______________________________________
 
 
 
 
15

--------------------------------------------------------------------------------

 